There is no occasion to correct the finding. An examination of the evidence, which is before us under § 797 of the General Statutes, does not disclose that any material fact has been found without evidence, or that any undisputed fact has been omitted from the finding.
To entitle the plaintiffs, as brokers, to the compensation which they claim to recover in this action, it should appear that they produced a person who was ready, able and willing, both to accept and live up to the terms offered by the defendant. Hoadley v. SavingsBank of Danbury, 71 Conn. 599, 42 A. 667; Home Banking Realty Co. v. Baum, 85 Conn. 383, 82 A. 970;Dworski v. Lowe, 88 Conn. 555, 556, 558, 92 A. 112.
The conclusion of the trial court, that the plaintiffs were the procuring cause of the sale, appears to be a reasonable one. It is conceded that the defendant employed the plaintiffs to find a purchaser for his farm. It appears that the plaintiffs had expended considerable time and money, with the knowledge and at the direction of the owner, in trying to sell his property. It is also admitted that the customer, which the plaintiffs found, was able, ready and did purchase the defendant's property, at the price for which the plaintiffs were to sell it. The trial court, from the facts found, might have fairly inferred that Jensen was ready and wanted to buy the defendant's property before he ever conversed with Peterson in relation to this matter. Peterson's conduct was very suggestive of such a situation. It appears that after obtaining full knowledge of the plaintiffs' efforts with Jensen, Peterson immediately went to the defendant and obtained a promise from him to pay a commission of two per cent on $12,000, if he obtained a purchaser for the farm. Lincoln v. McClatchie,36 Conn. 136, 142; Hoadley v. Savings Bankof Danbury, 71 Conn. 599, 608, 42 A. 667. *Page 439 
It is a legitimate inference from the facts found, that Peterson and the defendant did not act in good faith with the plaintiffs. When Peterson approached the defendant to make a bargain for his property he well knew of the plaintiffs' relation to the defendant, and of the prospective purchaser's views as to the purchase of the property of the defendant. Taking advantage of the knowledge he obtained in this way he stepped in and completed the sale. It also appears that the defendant had knowledge of the plaintiffs' connection with the sale before the payment of the $100 by Jensen, on account of the purchase price of the farm. With full knowledge of the facts, without waiting for Peterson and the plaintiffs to adjust their conflicting claims as to the commission, he took his chances and voluntarily paid Peterson the $240, which Peterson claimed as his commission for selling the property. In this the defendant is fairly chargeable with combining with Peterson in an attempt to unjustly deprive the plaintiffs of their commission.
In Jennings v. Trummer, 52 Or. 149, 96 P. 874, 23 L.R.A. (N.S.) 164, a case where several independent brokers were employed, it was held that the broker entitled to the commission must produce a customer of his own, and not one who then sustains that relation to another of the brokers; that where a broker is first in negotiation with the customer he will continue to sustain that relation until it is expressly broken off, or the matter of the purchase has ceased to be held under consideration by the purchaser; and that the owner who, with knowledge of the facts, deals through one of the brokers with a customer procured by another broker, is liable to the latter for the agreed commission.
It is stated in Sibbald v. Bethlehem Iron Co.,83 N.Y. 378, 384: "If in the midst of negotiations instituted by the broker, and which were plainly and evidently *Page 440 
approaching success, the seller should revoke the authority of the broker, with the view of concluding the bargain without his aid, and avoiding the payment of commissions about to be earned, it might well be said that the due performance of his obligation by the broker was purposely prevented by the principal."
We cannot say that the facts found do not warrant the conclusion of the trial court that the plaintiffs procured the purchaser.
   There is no error.
In this opinion the other judges concurred.